DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11 and 13, drawn to a mixer duct.
Group II, claim(s) 12, drawn to a chemical plant.
Group III, claim(s) 14, drawn to a water treatment plant.
Group IV, claim(s) 15 and 16, drawn to a process of mixing a main fluid.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: directed to figures 1A and 1B (mixer duct having one static mixer);
Species B: directed to figure 2 (mixer duct having a side inlet);
Species C: directed to figure 3 (a mixer duct having a side inlet and a deflection shield and two static mixers, each having a third free edge);
Species D: directed to figures 4A and 4B (a mixer duct having a side inlet, a deflection shield, a splash plate and three static mixers, each without a third free edge);
Species E: directed to figures 5A and 5B (a mixer duct in the form of an open channel and having an additive injection tube and two static mixers);
Species F: directed to figure 5C (a mixer duct in the form of an open channel and having an additive injection tube with multiple outlets and two static mixers)
Species G: directed to figure 5d (a mixer duct having multiple additive injection tubes each with multiple outlets and two static mixers);
Species H: directed to figure 6 (a mixer duct in the form of an open channel and having a separating wall, an additive injection tube with multiple outlets and two static mixers located adjacent to one another);
Species I: directed to figure 7 (a mixer duct in a flue gas denitrification application).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a mixer duct comprising an inlet, an outlet in fluid communication with the inlet; and at least one static mixer element located between the inlet and the outlet, the at least one static mixer element including at least two at least substantially coplanar plate-like segments spaced apart by a substantially longitudinal gap each segment attached to a duct wall and comprising at least two free edges, with one free edge being a leading edge and the other free edge adjacent to the longitudinal gap; the at least two segments inclined relative to a duct axis so that their leading edge is oriented up-stream in the mixer duct and substantially perpendicular to a direction of a main fluid flow, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Baron (U.S. Patent Pub. No. 2013/0286769).  Baron discloses a mixer duct (reference #2) comprising an inlet (reference #4), an outlet in fluid communication with the inlet (reference #5); and at least one static mixer element located between the inlet and the outlet (reference #17 and 18), the at least one static mixer element including at least two at least substantially coplanar plate-like segments spaced apart by a substantially longitudinal gap each segment attached to a duct wall and comprising at least two free edges, with one free edge being a leading edge and the other free edge adjacent to the longitudinal gap (reference #17 and 18); the at least two segments inclined relative to a duct axis so that their leading edge is oriented up-stream in the mixer duct and substantially perpendicular to a direction of a main fluid flow (reference #17 and 18).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774